9 N.Y.3d 1027 (2008)
In the Matter of a Trust Created by CHARLOTTE P. HYDE, Deceased.
GLENS FALLS NATIONAL BANK AND TRUST COMPANY et al., as Trustees of a Trust Created by CHARLOTTE P. HYDE, Deceased, Respondents;
LOUIS H. WHITNEY et al., Appellants. (Proceeding No. 1.)
In the Matter of a Trust Created by CHARLOTTE P. HYDE, Deceased.
GLENS FALLS NATIONAL BANK AND TRUST COMPANY et al., as Trustees of a Trust Created by CHARLOTTE P. HYDE, Deceased, Respondents;
LOUIS H. WHITNEY et al., Appellants. (Proceeding No. 2.) *1028 
In the Matter of a Trust Created by NELL PRUYN CUNNINGHAM, Deceased.
BANKNORTH, N.A., et al., as Trustees of a Trust Created by NELL PRUYN CUNNINGHAM, Deceased, Respondents;
LOUIS H. WHITNEY et al., Appellants. (Proceeding No. 3.)
Court of Appeals of the State of New York.
Submitted December 3, 2007.
Decided January 15, 2008.
Motion for leave to appeal denied with $100 costs and necessary reproduction disbursements. Motion for a stay dismissed as academic.